Title: Abraham Howard Quincy to Thomas Jefferson, 24 June 1812
From: Quincy, Abraham Howard
To: Jefferson, Thomas


          Sir, Boston June 24th 1812
          I receved your distinguished favor of the 7th. I did not expect you would have condesended formally to notice by letter the trifle acknoledged pr hands of Mr Sturtvant of Norfolk. he was bound instantly away when the thought occured or I should have sent you several specimens of stone (calculated to resist fire) which are found in Orford New Hamshire in the interior of New york at Rhoad Iland & in Several other parts, with a pair of Tablets a sand box & sample of slate pencils made from this stone togather with one of my foot stoves for church & for carriage use, which I shall send by the first Vessel & beg you to accept. It is gratifying to me, Sir, to find that I have originated any thing that shall merrit the honor of your attention, & make my Country in any degree less tributary to the Toy dealers of Europe. If the stone at Washington, which you say is abundant in quantity, is of a quallity to resist fire, easy to be wrought with the Common Saw & Joiners tools, I presume many advantages will arrise from the discovery to that City & its Vicinity.—agreeable to your request I shall endeavor to give you a discription of my Fire improvements. Being brought up a ship Bread baker & flour dealer, driven from my native Town, Boston, when a child at School to make room for the troops of Geo the 3d & thereby deprived of the advantages of an education, you will please to accept as my plea for the stile & manr of my Communications, my business you will perceive was of a nature calculated to lead to exploring the mystereous nature of Fire. in search of those hidden principles by which its useful properties & extensive powers Could be brought into cheap submission to man, I accordingly Commenced the investigation about Eleven years since, in a field I presume the most spacious & least explored of any which has ever engaged the attention of human science, for I believe you will assent to the fact, Sir, that we have made but a Small advance in the Oeconemy or domestick use of fuel, since the flood. The first speculation which I accomplished in this line was to make one Hundred Cords of wood bake as much ship bread yearly as two Hundred & Seventy Cords had before done, this was effected in four ovens 11 by 12 feet each, by building a small furnace of the fire stone at the side of the Oven mouth two feet long by one foot Square, the heighth of it divided 6 inches above & 6 inches below the bottom of the oven. & an opening from the furnace of 6 by 12 inches through which the flame draws into the oven & conveys heat to every part of the same, from whence the Smoaks pass up through the caps of the door which has an aperture or mortise of 2 by 10 inches & then run horrizontally over the tops of the ovens decend into a large brick arch & from thence explode up a Small perpendicular chimney about thirty feet from its entrance, which were it not for the large brick receever would at times become a reconductor, or choak owing to its Smallness, all Substances drawn by this Suction fall to the bottom of this receever, as nothing but the most Volatile parts assend, the Jambs, Cills, Caps, & doors, are all of Stone. the door is made thick at the bottom gradually bevelling to the top, & by this means Stands & Slides without any other Support, the door is shut while the oven is heating by this improvement we avoid the usual hazzard from ovens filled with wood for the purpose of drying, as they frequently take fire in the night to the great waste of wood. increased Cleanliness & dispatch attends this improvement also, besides, oven bottoms which we have heretofore been obliged to renew yearly, at the expence of twenty Dollars each, will now last twenty years. Tho, the above discription does not come Strictly within the bounds of your request, I presume it will not be unacceptable to a mind, that takes no rest at the threshold. I now reply more immediately to your enquirees. The principles of the Stone Stove so called, is a small fire place in advance, generally about 14 inches wide within the Jambs, Seven above the grates, & four from front to rear, this Stands upon a pedestal hearth of 10 Inches Elevation, & is attached to a Square Stone Cabinet formed by Sides of three inches thickness, with flues formed by Slabs of Stone one to two inches thick, placed or Sliding in groves about one inch apart horrizonttally some of them so placed as to form one or two Square boxes Called air chambers, or ovens, the fire place & Cabinet, are Covered with a Stone Slab of 2 to 3 inches thick, under which the fire draws 14 Inches in length or rather width, & one in heighth, until it arrives at the chimny into which the Cabinet is inserted by 4 Inch brick work plastered Smoothly with Stone dust morter, it then decends, runs under the next Slab, & so on alternately backwards & forwards, until by the bottom Slab forming the Cabinet it passes to the Common chimney Corner, from which it Should decend to the arch in the celler under the Same which being closed will give a most excelent powar to the draught & from which it may be again conducted by a false back up the chimney or out through the walls of the house or celler by a pine box of 14 Inches by 6, bound round by tared paper, & bedded about 18 inches in the ground, as a Conductor to a Small domestick Smoak house, Statuary in garden, or to the help of machinery, the ovens or air Chambers beforementioned in the act of warming the room are Sufficiently heated for baking boiling & roasting & when placed through a partition will perform all Culinary opperations, even to boiling water by perforated passages through the hottest part of the Stone, which may be multiplied until the affect is accomplishd, Tin boilers in these Cavities have the best effect for boiling & baking, the Steam of which is usually conducted through the Walls. the common length & breadth of them is 5 feet by 2 feet the heighth that of tables in common use, & is Valuable for that purpose & also for heating plates & dishes, & for keeping meats & gravies warm while wating waiting for an exchange in a dining Room, the heat from this System is of the most restorative & invigorating nature I ever experienced, & greatly facilitates reflective contemplation & study, especially in large appartments, the most distant parts of which are equally Supplied. their Conducing also much to health, any kind of Small fuel, charcoal, or even sea coal, answers, to the last of which I only object on account of the Slowness of its operation; as quick fires produce immediate & durable effects, I have reason to believe that the decent of the smoaks to the Celler as beforementioned in this System produces Such Compression as makes 20 prCent difference in the power of the fire. Safety, Saving, Cleanliness, health, & beauty, & convenience, have all been emmininty Consulted in the Construction of the Several formed fire Cabinets which this principle imbraces, one of which is a 7 feet stone Cabinet pillar or column for heating Churches or other publick building 120 dollars a Second a double Cabinet forming a fire place for the room & at the Same time a pedestal for the entry, Supplied from the same fire, 75 Dols, a third is a bevelling Cabinet with fire place in front fitting between the Common Jambs with an ingress & egreass of aire to its Several air Chambers & round the System by which its effects, it it is presumed, will be as power-full as those projecting more, these are 55 Dols, all the others are of the Construction & forms first mentioned & are 55–35 & 25 dollars according to Size. I think Small reserves left or made & well plastered in Brick walls, are the best Smoak conveyors. however the under ground passages mentioned, from years experience, I find when protected by tared paper Verry dry & durable, & produce all the effects desired. if I have not been Sufficiently clear in this lengthy description, I presume on the arrival of the models you will have the deficency made up. The regard I have for my native town leads me to thank, that gentleman, by whose admonitions we have profitted, Boston at this moment witnesses the Correctness of your former remarks, that a wooden City is less than a fifty years inheritance. the Town has hardly a Vestige remaining of the apearance it made Twenty years Since, for I have burned upwards of fifty of its Houses & Stores in my ovens of late, & accident & time hath nearly finished the rest. the places of which are Elegantly Supplied agreeable to your Judicious taste. 
          Be good enough to excuse the tediousness of this Epistle & the freedom with which I use your Valuable time, for I assure you, Sir, it is the greatest Luxury of my life to Communicate with the distinguished friend of Freedom & Humanity, & a happiness to me that I breathed the Vital Air while Thomas Jefferson practically & Successfully for Eight years gave a lesson to Tyrants that their Services could be dispenced with.
          Accept the assurance of my inexpressible EsteemAbrm Howard Quincy
        